PUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                          No. 18-1827


LULA       WILLIAMS;         GLORIA TURNAGE; GEORGE     HENGLE;
DOWIN COFFY; FELIX GILLISON, JR., on behalf of themselves and all
individuals similarly situated,

                        Plaintiffs – Appellees,

                v.

BIG PICTURE LOANS, LLC; ASCENSION TECHNOLOGIES, LLC,

                        Defendants – Appellants,

        and

DANIEL GRAVEL; JAMES WILLIAMS, JR.; GERTRUDE MCGESHICK;
SUSAN     MCGESHICK;    GIIWEGIIZHIGOOKWAY      MARTIN;
MATT MARTORELLO,

                        Defendants.

------------------------------

NATIONAL CONGRESS OF AMERICAN INDIANS; NATIONAL INDIAN
GAMING ASSOCIATION; NATIONAL CENTER FOR AMERICAN INDIAN
ENTERPRISE DEVELOPMENT; CONFERENCE OF TRIBAL LENDING
COMMISSIONERS; ONLINE LENDERS ALLIANCE,

                        Amici Supporting Appellant.

DISTRICT OF COLUMBIA; STATE OF CONNECTICUT; STATE OF HAWAII;
STATE OF ILLINOIS; STATE OF IOWA; STATE OF MAINE; STATE OF
MARYLAND; STATE OF MASSACHUSETTS; STATE OF MINNESOTA;
STATE OF NEW JERSEY; STATE OF NEW YORK; STATE OF NORTH
CAROLINA; STATE OF PENNSYLVANIA; STATE OF VERMONT; STATE
OF VIRGINIA; CENTER FOR RESPONSIBLE LENDING,

                   Amici Supporting Appellee.


Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:17–cv–00461–REP–RCY)


Argued: May 7, 2019                                           Decided: July 3, 2019


Before GREGORY, Chief Judge, AGEE, and DIAZ, Circuit Judges.


Reversed and remanded with instructions by published opinion. Chief Judge Gregory
wrote the opinion, in which Judge Agee and Judge Diaz joined.


ARGUED: William H. Hurd, TROUTMAN SANDERS, LLP, Richmond, Virginia, for
Appellants. Matthew W.H. Wessler, GUPTA WESSLER PLLC, Washington, D.C., for
Appellees. ON BRIEF: David N. Anthony, Timothy J. St. George, TROUTMAN
SANDERS, LLP, Richmond, Virginia; Justin A. Gray, ROSETTE, LLP, Mattawan,
Michigan, for Appellants. Kristi C. Kelly, Andrew Guzzo, Casey S. Nash, KELLY &
CRANDALL, PLC, Fairfax, Virginia; Alexandria Twinem, GUPTA WESSLER PLLC,
Washington, D.C., for Appellees. Pilar M. Thomas, LEWIS ROCA ROTHGERBER
CHRISTIE LLP, Tucson, Arizona; Derrick Beetso, NATIONAL CONGRESS OF
AMERICAN INDIANS, Washington, D.C., for Amici National Congress of American
Indians, National Indian Gaming Association, and National Center for American Indian
Enterprise Development. Sarah J. Auchterlonie, BROWNSTEIN HYATT FARBER
SCHRECK LLP, Denver, Colorado; Brendan Johnson, Sioux Falls, South Dakota,
Luke A. Hasskamp, ROBINS KAPLAN LLP, Minneapolis, Minnesota, for Amicus
Conference of Tribal Lending Commissioners.         Brian Foster, Michael Nonaka,
Luis Urbina, COVINGTON & BURLING LLP, Washington, D.C., for Amicus Online
Lenders Alliance. William Corbett, Diane M. Standaert, CENTER FOR RESPONSIBLE
LENDING, Durham, North Carolina, for Amicus Center for Responsible
Lending. Karl A. Racine, Attorney General, Loren L. AliKhan, Solicitor General,
Caroline S. Van Zile, Deputy Solicitor General, Richard S. Love, Senior Assistant
Solicitor General, OFFICE OF THE ATTORNEY GENERAL FOR THE DISTRICT OF
COLUMBIA, Washington, D.C.; George Jepsen, Attorney General, OFFICE OF THE
ATTORNEY GENERAL FOR THE STATE OF CONNECTICUT, Hartford,
Connecticut; Lisa Madigan, Attorney General, OFFICE OF THE ATTORNEY

                                         2
GENERAL FOR THE STATE OF ILLINOIS, Chicago, Illinois; Janet T. Mills, Attorney
General, OFFICE OF THE ATTORNEY GENERAL FOR THE STATE OF MAINE,
Augusta, Maine; Maura Healey, Attorney General, OFFICE OF THE
ATTORNEY GENERAL FOR THE COMMONWEALTH OF MASSACHUSETTS,
Boston, Massachusetts; Gurbir S. Grewal, Attorney General, OFFICE OF THE
ATTORNEY GENERAL FOR THE STATE OF NEW JERSEY, Trenton,
New Jersey; Joshua H. Stein, Attorney General, OFFICE OF THE ATTORNEY
GENERAL FOR THE STATE OF NORTH CAROLINA, Raleigh, North Carolina;
Thomas J. Donovan, Jr., Attorney General, OFFICE OF THE ATTORNEY GENERAL
FOR THE STATE OF VERMONT, Montpelier, Vermont; Russell A. Suzuki, Attorney
General, OFFICE OF THE ATTORNEY GENERAL FOR THE STATE OF HAWAII,
Honolulu, Hawaii; Tom Miller, Attorney General, OFFICE OF THE ATTORNEY
GENERAL FOR THE STATE OF IOWA, Des Moines, Iowa; Brian E. Frosh, Attorney
General, OFFICE OF THE ATTORNEY GENERAL FOR THE STATE OF
MARYLAND, Baltimore, Maryland; Lori Swanson, Attorney General, OFFICE OF THE
ATTORNEY GENERAL FOR THE STATE OF MINNESOTA, St. Paul, Minnesota;
Barbara D. Underwood, Attorney General, OFFICE OF THE ATTORNEY GENERAL
FOR THE STATE OF NEW YORK, New York, New York; Josh Shapiro, Attorney
General, OFFICE OF THE ATTORNEY GENERAL FOR THE COMMONWEALTH
OF PENNSYLVANIA, Harrisburg, Pennsylvania; Mark R. Herring, Attorney General,
OFFICE OF THE ATTORNEY GENERAL FOR THE COMMONWEALTH OF
VIRGINIA, Richmond, Virginia, for Amici District of Columbia, State of Connecticut,
State of Hawaii, State of Illinois, State of Iowa, State of Maine, State of Maryland,
Commonwealth of Massachusetts, State of Minnesota, State of New Jersey, State of New
York, State of North Carolina, Commonwealth of Pennsylvania, State of Vermont, and
Commonwealth of Virginia.




                                         3
GREGORY, Chief Judge:

       The Lac Vieux Desert Band of the Lake Superior Chippewa Indians (“the Tribe”)

formed two business entities under tribal law. This appeal arises from a suit brought by

five Virginia residents against those entities, Big Picture Loans, LLC and Ascension

Technologies, LLC (collectively “the Entities”). In the underlying action, the Virginia

residents claimed that they obtained payday loans on the internet from Big Picture and

that those loans carried unlawfully high interest rates. The Entities moved to dismiss the

case for lack of subject matter jurisdiction on the basis that they are entitled to sovereign

immunity as arms of the Tribe. After concluding that the Entities bore the burden of

proof in the arm-of-the-tribe analysis, the district court found that the Entities failed to

prove that they are entitled to tribal sovereign immunity.

       The Entities now appeal that decision. Although the district court properly placed

the burden of proof on the Entities claiming tribal sovereign immunity, we hold that the

district court erred in its determination that the Entities are not arms of the Tribe. We

therefore reverse the district court’s decision and remand the case with instructions to

dismiss the complaint.



                                             I.

       The Tribe entered the business of online lending in 2011 when it organized Red

Rock Lending as a tribally owned LLC. Two members of the Tribe managed Red Rock,

and the Tribe was its sole member. Red Rock provided loans to consumers from its

offices on the Reservation and was subject to the Tribe’s Tribal Financial Services

                                             4
Regulatory Code, which is enforced by the Tribal Financial Services Regulatory

Authority. Red Rock contracted with Bellicose, a non-tribal LLC, to provide vendor

management     services,   compliance    management      assistance,   marketing   material

development, and risk modeling and data analytics development. Matt Martorello, a non-

tribe member, was its founder and chief executive officer. 1

       Two years after the formation of Red Rock, in February 2013, the New York

Department of Financial Services sent cease and desist letters to several lending entities,

including Red Rock, accusing them of “using the Internet to offer and originate illegal

payday loans to New York consumers, in violation of New York’s civil and criminal

usury laws.” Otoe-Missouria Tribe of Indians v. N.Y. State Dep’t of Fin. Servs., 974 F.

Supp. 2d 353, 356 (S.D.N.Y. 2013).         The Tribe and entities sought a preliminary

injunction based in part on a claim that New York’s regulation would infringe on tribal

sovereignty. The district court denied the request, however, finding that the entities had

not shown a likelihood of success on the merits because their online lending to New York

customers constituted off-reservation activity and could thus be properly regulated under

New York’s anti-usury law.      See id. at 360–61.     The Second Circuit affirmed this

decision in October 2014. Otoe-Missouria Tribe of Indians v. N.Y. State Dep’t of Fin.

Servs., 769 F.3d 105 (2d Cir. 2014).

       Around the same time, the Tribe formed three entities central to this appeal. On

August 26, 2014, months before the Second Circuit’s decision in Otoe-Missouria, the

       1
         Bellicose assigned its interest in the contract to SourcePoint, a Bellicose
subsidiary, in 2012. J.A. 158.

                                             5
Tribe organized Big Picture as an independent tribal lending entity that would ultimately

consolidate the activities of its other lending entities, including Red Rock. On February

5, 2015, the Tribe Council formed another entity, Tribal Economic Development

Holdings, LLC (“TED”), to operate the Tribe’s current and future lending companies.

Also on February 5, 2015, the Tribe formed Ascension as a subsidiary of TED for the

purpose of engaging in marketing, technological, and vendor services to support the

Tribe’s lending entities. The Tribe was the sole member of TED, and TED became Big

Picture’s and Ascension’s sole member.

      Also in early 2015, Martorello and the Tribe agreed on a basic framework for the

sale of Bellicose: a seller-financed transaction with non-fixed payments over a seven-

year term, with any outstanding amount due to be forgiven at the end of that term. Prior

to that time, the Tribe and Martorello had engaged in multiple conversations about the

potential sale of Martorello’s consulting companies to the Tribe, which would allow the

Tribe to engage in online lending without relying on outside vendors for support services.

The seller-financier would be Eventide Credit Acquisitions, LLC, a company managed

and majority-owned by multiple entities of which Martorello was the president. In short,

Eventide would provide a $300 million loan to TED, which TED would then use to

purchase Bellicose.

      After continuing negotiations, the parties reached a final agreement in September

2015, memorializing the terms of the deal in a loan agreement and a promissory note.

Under those terms, Big Picture would first make a distribution to TED of its gross

revenues. TED would then distribute 2% of those revenues to the Tribe and reinvest an

                                            6
additional 2% of gross revenues in growing Big Picture’s loan portfolio. The parties

agreed to increase the monthly distribution to the tribe from 2% to 3% in September

2016, and the agreement also provided that the percentage distribution would increase to

6% when half the loan had been repaid. In January 2016, the Tribe completed its

purchase of Bellicose and acquired all of Bellicose’s data and software. By September

2017, TED had distributed approximately $20 million in loan payments to Eventide and

nearly $5 million to the Tribe.

       TED now oversees both Big Picture and Ascension, and all three entities have

their headquarters on the Reservation. Big Picture currently employs 15 tribal members

on the Reservation, and Ascension employs 31 individuals, most of whom work outside

the Reservation. An Intratribal Servicing Agreement sets forth the relationship between

Big Picture and Ascension, with Ascension handling certain day-to-day aspects of the

loan operations for Big Picture. Michelle Hazen and James Williams, both Tribe Council

members, co-manage all three companies. Hazen is also chief executive officer of Big

Picture, but Ascension’s president is a non-tribal member.

       In June 2017, Plaintiffs Lula Williams, Gloria Turnage, George Hengle, Dowin

Coffy, and Felix Gillison, Jr. brought a putative class action against Big Picture and

Ascension, as well as individual defendants who are not parties to this appeal. Plaintiffs

sought declaratory and injunctive relief, alleging that Big Picture charges interest rates on

its loans that are substantially–50 times–higher than would be allowed if Virginia law

were applicable. Before the district court, the Entities appeared specially to claim that



                                             7
they are entitled to tribal sovereign immunity, submitting documentation in support of

their assertion that they are arms of the Tribe.

       Following jurisdictional discovery, the district court rejected the Entities’

invocation of arm-of-the-tribe immunity.       In reaching its decision, the district court

determined that the driving force behind the formation of Big Picture and Ascension was

“to shelter outsiders from the consequences of their otherwise illegal actions.” J.A. 222.

The district court placed the burden of proof for the immunity issue on the Entities. The

Entities timely appealed.



                                              II.

       On appeal from a motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(1), we review “the district court’s factual findings with respect to jurisdiction for

clear error and the legal conclusion that flows therefrom de novo.” In re KBR, Inc., Burn

Pit Litig., 744 F.3d 326, 333 (4th Cir. 2014). A factual finding is clearly erroneous if we

are “left with the definite and firm conviction that a mistake has been committed.”

United States v. Chandia, 675 F.3d 329, 337 (4th Cir. 2012).

       “Indian tribes are ‘domestic dependent nations’ that exercise inherent sovereign

authority over their members and territories.”       Okla. Tax Comm’n v. Citizen Band

Potawatomi Indian Tribe, 498 U.S. 505, 509 (1991) (quoting Cherokee Nation v.

Georgia, 30 U.S. 1, 17 (1831)). The Supreme Court has recognized that tribal immunity

may remain intact when a tribe elects to engage in commerce using tribally created

entities, i.e., arms of the tribe, but the Court has not articulated a framework for

                                              8
determining whether a particular entity should be considered an arm of the tribe. See

Inyo Cty. v. Paiute-Shoshone Indians of the Bishop Cmty. of the Bishop Colony, 538 U.S.
701, 704, 705 n.1 (2003) (holding that a tribe and its wholly-owned gaming corporation,

an arm of the tribe, were not “persons” who could sue under 42 U.S.C. § 1983). This

Court has recognized the existence of arm-of-the-tribe immunity but has likewise never

applied the doctrine to determine whether an entity qualifies as an arm of a tribe. See

United States v. Bly, 510 F.3d 453, 465 (4th Cir. 2007) (acknowledging the Supreme

Court’s ruling in Inyo County).



                                            III.

                                             A.

       As an initial matter, the parties dispute the proper allocation of the burden of proof

in the arm-of-the-tribe analysis. The district court held that Big Picture and Ascension, as

the parties claiming arm-of-the-tribe immunity, bore the burden of proving their

entitlement to immunity. Big Picture and Ascension contend that this was in error,

arguing that the tribal documents establishing the Entities should create a presumption of

immunity to be rebutted by Plaintiffs. Plaintiffs argue, by contrast, that the district court

properly looked to arm-of-the-state doctrine in reaching its decision as to the burden of

proof. We agree with Plaintiffs on this point.

       In determining the proper burden allocation in this context, this Court’s arm-of-

the-state doctrine guides our analysis.       Given the unique attributes of sovereign

immunity, we have held that the burden of proof falls to an entity seeking immunity as an

                                             9
arm of the state, even though a plaintiff generally bears the burden to prove subject

matter jurisdiction. Hutto v. S.C. Retirement Sys., 773 F.3d 536, 543 (4th Cir. 2014).

The same burden allocation applies to an entity seeking immunity as an arm of the tribe.

Placing the burden of proof on the defendant entity aligns with our reasoning in Hutto

that sovereign immunity is “akin to an affirmative defense” and gives proper recognition

to the similarities between state sovereign immunity and tribal sovereign immunity. Id.

Moreover, such an allocation recognizes that an entity that is formally distinct from the

tribe should only be immune from suit to the extent that it is an arm of the tribe. Unlike

the tribe itself, an entity should not be given a presumption of immunity until it has

demonstrated that it is in fact an extension of the tribe. Once a defendant has done so, the

burden to prove that immunity has been abrogated or waived would then fall to the

plaintiff. Finally, as a practical matter, it makes sense to place the burden on defendants

like Ascension and Big Picture, as they will likely have the best access to the evidence

needed to demonstrate immunity.         For these reasons, the district court properly

determined that Ascension and Big Picture must prove that they are entitled to tribal

immunity as arms of the Tribe by a preponderance of the evidence.

                                            B.

       Turning to the arm-of-the-tribe immunity analysis, the district court applied the

factors set forth in Breakthrough Management Group, Inc. v. Chukchansi Gold Casino &

Resort, 629 F.3d 1173 (10th Cir. 2010). Those non-exhaustive factors are: (1) the

method of the entities’ creation; (2) their purpose; (3) their structure, ownership, and

management; (4) the tribe’s intent to share its sovereign immunity; (5) the financial

                                            10
relationship between the tribe and the entities; and (6) the policies underlying tribal

sovereign immunity and the entities’ “connection to tribal economic development, and

whether those policies are served by granting immunity to the economic entities.” Id. at

1187. The Ninth Circuit has adopted the first five Breakthrough factors to analyze arm-

of-the-tribe immunity and also considers the central purposes underlying the doctrine of

tribal sovereign immunity. See White v. Univ. of Cal., 765 F.3d 1010, 1026 (9th Cir.

2014). The parties did not and do not dispute that these factors should guide our analysis.

       Like the Ninth Circuit, we adopt the first five Breakthrough factors to analyze

arm-of-the-tribe sovereign immunity and allow the purpose of tribal immunity to inform

our entire analysis. The sixth Breakthrough factor, whether the purposes underlying

tribal sovereign immunity would be served by granting an entity immunity, overlaps

significantly with the first five Breakthrough factors. Thus, the extent to which a grant of

arm-of-the-tribe immunity promotes the purposes of tribal sovereign immunity is too

important to constitute a single factor and will instead inform the entire analysis.

       Here, we find no clear error in the district court’s factual findings. Reviewing the

district court’s legal conclusions de novo, however, we hold that the Entities are entitled

to sovereign immunity as arms of the Tribe and therefore reverse the district court’s

decision.

      1. Method of Creation

      In considering the “method of creation of the economic entities,” we focus on the

law under which the entities were formed.           Breakthrough, 629 F.3d at 1191–92.

Formation under tribal law weighs in favor of immunity. Id. at 1191; see also White, 765
11
F.3d at 1025. Here, as the district court found, Big Picture and Ascension were both

organized through resolutions by the Tribe Council, exercising powers delegated to it by

the Tribe’s Constitution, and the Entities operated pursuant to the Tribe’s Business

Ordinance. It is therefore undisputed that Big Picture and Ascension were “created under

tribal law,” which “weighs in favor of the conclusion that these entities are entitled to

tribal sovereign immunity.” Breakthrough, 629 F.3d at 1191. Accordingly, this factor

weighs in favor of tribal sovereign immunity for both Entities. See Breakthrough, 629
F.3d at 1191–92 (finding first factor weighed in favor of immunity where entities were

created under tribal law).

      2. Purpose

      The second Breakthrough factor incorporates both the stated purpose for which the

Entities were created as well as evidence related to that purpose. 629 F.3d at 1192–93.

The stated purpose need not be purely governmental to weigh in favor of immunity as

long as it relates to broader goals of tribal self-governance.          For example, in

Breakthrough, the Tenth Circuit found that this factor weighed in favor of immunity

where the stated purpose of a casino was to financially benefit the tribe and enable it to

engage in various governmental functions–even though the entities themselves engaged

in commercial activities. Id. at 1192; see also Michigan v. Bay Mills Indian Cmty., 572
U.S. 782, 789 (2014) (holding that tribal immunity extends to “suits arising from a tribe’s

commercial activities, even when they take place off Indian lands”).

       Here, the district court accurately noted that the Tribe has stated a purpose for

each Entity that relates to broader goals of tribal self-governance separate from the

                                            12
Entity’s commercial activities, i.e., tribal economic development and self-sufficiency.

Big Picture’s stated purpose, included in its articles of organization, is to “engage in the

business of operating one or more Tribal lending business(es)” as part of the Tribe’s

“strategic economic development efforts” aimed at “diversify[ing] the economy of the

Tribe’s Reservation in order to improve the Tribe’s economic self-sufficiency.” J.A. 365,

370. Similarly, Ascension’s stated purpose, also included in its articles of organization,

is to “engage in the business of operating one or more Tribal marketing, technology and

vendor service business(es),” thereby fulfilling the same tribal economic development

efforts. J.A. 380, 387. Thus, the stated purpose of the Entities supports the conclusion

that this factor weighs in favor of immunity.

       In holding otherwise, the district court reasoned:        (1) the formation of the

businesses was “for the real purpose of helping Martorello and Bellicose to avoid

liability, rather than to help the Tribe start a business”; and (2) Big Picture and Ascension

“do not fulfill their stated purposes in practice.” J.A. 206–07. Neither rationale holds up.

       The record indeed shows that the Tribe created Big Picture and Ascension

following the Second Circuit’s adverse ruling and the Consumer Financial Protection

Bureau’s enforcement action against another online lender, Western Sky, that claimed

immunity based on its relationship with another tribe. See J.A. 1321–22 (Martorello

emailing Tribal Council members and the Tribe’s counsel regarding his concerns about

the CFPB and New York enforcement actions); J.A. 1329 (emails after the enforcement

actions between Martorello and the head of the Tribal Council scheduling a time to

discuss “a potential bigger deal for [the Tribe] learning the Servicing business”).

                                             13
However, the evidence does not support the district court’s conclusion that the creation of

the Entities was only or primarily intended to benefit Martorello or that the creation of

Big Picture and Ascension was solely the product of Martorello’s design and urging.

Indeed, the district court recognized that both Martorello and the Tribe “looked for ways

to restructure Red Rock’s lending operations to reduce exposure to liability.” J.A. 201.

The email communications among Martorello, the Tribe Council members, and the Tribe

also indicate that the Tribe and Martorello were both interested in avoiding a potential

CFPB enforcement action so that the lending operations could continue. As the district

court found, the evidence “does not indicate that Martorello himself has received any

substantial economic benefit from Big Picture.” J.A. 212.

      While Martorello certainly stood to benefit from the creation of Big Picture and

Ascension and the continuation of the Tribe’s lending operation, so too did the Tribe.

Thus, the district court’s conclusion that the “real purpose” of Big Picture and Ascension

was simply to protect Martorello does not hold up (and is in fact contradicted by other

findings in the district court’s order). Unlike the tribe in People ex rel. Owen v. Miami

Nation Enters, a California Supreme Court case relied upon heavily by the district court,

the Tribe here did not create Big Picture and Ascension solely, or even primarily, to

protect and enrich a non-tribe member. See 386 P.3d 357, 378 (Cal. 2016). Rather, the

Tribe created Big Picture and Ascension so that its lending operations could continue,

along with the economic benefits associated with that continuation. The fact that the

Tribe created Big Picture and Ascension in part to reduce exposure to liability does not

necessarily invalidate or even undercut the Tribe’s stated purpose, i.e., tribal economic

                                            14
development. Indeed, in order to reach its stated goal, the Tribe may have deemed it

necessary to reduce its exposure to liability. The district court therefore erred in finding

this factor weighed against tribal sovereign immunity on this basis.

       The district court’s reasoning as to the fulfillment of the Entities’ stated purposes

was also in error. The district court determined that Big Picture and Ascension do not

fulfill their stated purposes, because: (1) the Tribe’s explanation as to how revenue from

Big Picture is used is too vague, and the revenue received by the Tribe is a sliver of Big

Picture’s total earnings; (2) Ascension does not employ Tribe members; and (3)

Ascension and Big Picture’s compensation structures indicate that the Entities primarily

benefit individuals and entities outside of the Tribe.

       As to the first conclusion, the district court found that the money generated by Big

Picture constitutes more than 10% of the Tribe’s general fund and may contribute more

than 30% of the fund within the next few years. Despite this evidence that Big Picture’s

revenue constituted a significant percentage of the Tribe’s general fund, the district court

nevertheless deemed the information provided by the Tribe as to the specific uses of

those funds to be too vague. Without pointing to any evidence casting doubt on Hazen’s

assertions, the district court hypothesized that Big Picture’s revenue might not actually

fund the “governmental essential services” identified by Tribe Council member Hazen.

J.A. 208.

       The district court’s conclusion on this front was wrong for three reasons. First,

one of the primary purposes underlying tribal immunity is the promotion of tribal self-

governance, which counsels against courts demanding exacting information about the

                                             15
minutiae of a tribe’s budget. That these funds constitute a significant portion of the

Tribe’s general fund in and of itself suggests that Big Picture’s revenue has contributed to

the Entities’ stated purpose of tribal economic development.

       Second, even applying the district court’s exacting standard, the record shows–and

the district court recognized–the specific Tribal activities that Big Picture’s revenue has

funded. Indeed, the district court explicitly recognized that Big Picture’s funds had been

used, in whole or in part, to:

           • meet requirements necessary to secure $14.1 million in financing for the

              Tribe’s new health clinic;

           • refinance casino debt;

           • fund college scholarships and pay for educational costs for members such

              as student housing, books, school supplies and equipment;

           • create home ownership opportunities for members through tribally

              purchased homes;

           • subsidize tribal members’ home purchases and rentals;

           • provide a bridge loan to complete the new tribal health clinic that offers

              services to the regional community;

           • fund new vehicles for the Tribe’s Police Department;

           • fund an Ojibwe language program and other cultural programs;




                                            16
          • provide foster care payments for eligible children, propane assistance, and

              assistance for family care outside of the community; cover burial and other

              funeral expenses for members’ families;

          • fund renovations and new office space for the Tribe’s Social Services

              Department; fund youth activities;

          • renovate a new space for the Tribe’s Court and bring in telecom services for

              remote court proceedings;

          • and fund tribal elder nutrition programs and tribal elder home care and

              transport services. J.A. 179–80.

       In deeming the Tribe’s evidence “far too general,” the district court appeared to

require a breakdown of exactly what percentage of the Tribe’s budget went to each of

these activities and exactly what percentage of the funding for these activities constituted

Big Picture revenue. Such a requirement is at odds with policy considerations of tribal

self-governance and economic development.

       The district court also erred in determining that this factor weighed against tribal

sovereign immunity on the basis that the Tribe did not receive enough of a benefit from

Big Picture compared with Eventide. The district court found that the promissory note

between TED and Eventide limits the funds available to the Tribe to 5% of Big Picture’s

total monthly earnings–a 3% monthly distribution and a 2% reinvestment amount. The

district court also found that Big Picture has given the Tribe a little under $5 million

(about $3 million in distributions and $2 million for reinvestment) and that TED has

made loan repayments to Eventide of approximately $20 million. On these facts, the
                                            17
district court concluded that “the Tribe has only received about 20% of Big Picture’s total

revenue, still a relatively small percentage.”      J.A. 210.    The district court further

recognized that Big Picture will not owe Eventide anything after the note terminates in

seven years. Nevertheless, based on these facts, the district court concluded that the

“revenue distribution disparity” between Big Picture and Eventide was so great that it

weighed against a finding of immunity. We disagree.

       As an initial matter, the district court cited to no authority suggesting that a tribe

must receive a certain percentage of revenue from a given entity for the entity to

constitute an arm of the tribe. Indeed, the evidence suggests that the Tribe would not

have been able to finance a loan operation on its own and thus entered a loan agreement

with a non-tribal entity in order to obtain revenue both now and in the future. Indeed,

when the loan was originally signed, the Tribe received a one-time reinvestment of $1.3

million. J.A. 1346. Currently, the Tribe receives 5% of Big Picture’s gross revenue

distribution, and this percentage will increase to 8% upon payment of half the loan. 2

Finally, after seven years, the remaining balance will be forgiven, with all net revenue to

the Tribe. At that time, in only a few years, not only will all revenue belong to the Tribe,

but it will own outright all of the components of the commercial lending enterprise.

       Thus, the facts of this case are a far cry from the circumstances in Miami Nation,

where the evidence indicated that the tribe received barely any revenue, and the entities

could not identify the percentage of profits from the lending operations that flowed to the

       2
         This total includes a distribution of 6% of Big Picture’s gross revenues to the
Tribe plus 2% for reinvestment into Big Picture. See J.A. 1607.

                                             18
tribe or how those profits were used. 386 P.3d at 378. Even more importantly, policy

considerations of tribal self-governance and self-determination counsel against second-

guessing a financial decision of the Tribe where, as here, the evidence indicates that the

Tribe’s general fund has in fact benefited significantly from the revenue generated by an

entity.

          In addition to its concerns about revenue sharing, the district court found the

Entities’ employment opportunities and compensation structures to be problematic.

While the district court recognized that Big Picture’s employees consist mainly of the

Tribe’s members, it noted that Ascension does not employ any Tribe members, instead

relying on employees who previously worked at Bellicose. The district court reasoned

that this “composition may have been justified when Ascension was formed in 2015

because the company needed individuals with certain technical knowledge for the

required support services, and Bellicose’s employees were the perfect candidates.” J.A.

211. The district court found the current lack of tribal employees unacceptable, however,

and faulted the Tribe for doing “little more than encourag[ing] tribal members to pursue

educational opportunities that would allow them to work for Ascension and Big Picture

in the future.” J.A. 211. At the same time, the district court rejected Plaintiffs’ argument

that the Tribe should have started training programs for tribal members to work at the

company, because there was no indication that the Tribe had the capacity or funds to do

so. The district court nevertheless found that Ascension had failed to contribute to the

Tribe’s stated purposes for the Entities, because Ascension only supported Big Picture’s



                                             19
“minimal revenue generation” and did not provide hiring opportunities for tribal

members. J.A. 211.

      While employment of tribe members may be an indication that an entity is

contributing to a tribe’s self-governance or economic development, it is not required for

this factor to weigh in favor of immunity. As the district court noted, there is no evidence

that the Tribe had the capacity to train its members to take on skilled employment at

Ascension, but the district court nonetheless faulted the Tribe for not doing more to

increase tribal employment. More importantly, Ascension’s support of Big Picture’s

lending operations, which the evidence indicates is important to Big Picture’s operations,

is directly related to achievement of the Tribe’s stated purposes.

      As to the compensation structures at Ascension and Big Picture, the district court

found it problematic that Tribe Council member Hazen has been paid more than other

tribal members at Big Picture and that Ascension’s employees are paid more than Big

Picture’s employees. The district court determined that these differences “lead to the

conclusion that Big Picture and Ascension primarily benefit individuals and entities

outside the Tribe, or only one tribal leader, both of which are inconsistent with the goal of

economic development.” J.A. 212. The Entities accurately point out that Hazen is chief

executive officer of Big Picture and that it should therefore not be surprising that she is

paid more than other Tribe members at the company. The district court also found that

Big Picture’s employees require less technical training than Ascension employees, which

may naturally lead to a pay differential. At any rate, the district court erroneously

determined that these pay differences necessitate a conclusion that the Entities primarily

                                             20
benefit individuals and entities outside the Tribe. Such a conclusion disregards the

substantial revenue that the Tribe has received (and will continue to receive) in the form

of payouts and reinvestments.

       In sum, because Big Picture and Ascension serve the purposes of tribal economic

development and self-governance, this factor weighs in favor of immunity for both

Entities.

       3. Control

       The third Breakthrough factor examines the structure, ownership, and management

of the entities, “including the amount of control the Tribe has over the entities.” 629 F.3d

at 1191. Relevant to this factor are the entities’ formal governance structure, the extent to

which the entities are owned by the tribe, and the day-to-day management of the entities.

Here, the district court found that this factor weighed against a finding of immunity for

both Entities. We conclude, however, that this factor weighs in favor of immunity for

Big Picture and only slightly against a finding of immunity for Ascension.

       Big Picture is an LLC managed by two Tribe Council members, Hazen and

Williams, who were appointed by majority vote of the Tribe Council and must be

removed in the same way. As co-managers, Hazen and Williams are granted broad

authority to bind Big Picture individually and “to do and perform all actions as may be

necessary or appropriate to carry out the business of Big Picture including but not limited

to the power to enter into contracts for services, to manage vendor relationships, and to

manage personnel issues and affairs of Big Picture.” J.A. 458. Hazen and Williams are

precluded only from selling Big Picture’s assets or waiving its sovereign immunity. J.A.

                                             21
450–51. The district court found that the Tribe has a substantial role in the operations of

Big Picture, “as the entity employs a number of tribal members”–including Hazen as its

chief executive officer–and “conducts all of its operations on the Reservation.” J.A. 214.

On these facts, the district court correctly recognized that this “general structure is to

assure that Big Picture is answerable to the Tribe at every level, which supports

immunity.” J.A. 215. Despite this conclusion, the district court found that this factor

ultimately weighed against immunity for Big Picture, because its structure was

outweighed by Ascension’s substantial role in Big Picture’s operations. We disagree.

       The district court’s determination rested on two underlying conclusions: “(1) that

the Tribe’s formal oversight of Big Picture is meaningless given Ascension’s dominant

role in Big Picture’s lending operations; and (2) that, assuming Ascension has such a role,

that entity is not controlled by the Tribe.” J.A. 216.

       As to the first conclusion, while Ascension does manage many of the day-to-day

activities associated with Big Picture’s lending, an entity’s decision to outsource

management in and of itself does not weigh against tribal immunity, as the district court

recognized. See Miami Nation, 336 P.3d at 373. The Intratribal Servicing Agreement,

which lays out the relationship between the two Entities, indicates that Big Picture

remains in control of its essential functions. Indeed, the Intratribal Servicing Agreement

expressly forbids Ascension from engaging in origination activities, executing loan

documentation, or approving the issuance of loans to consumers. The Agreement assigns

Ascension the duties to give “pre-qualified leads” to Big Picture and to provide the

“necessary credit-modeling data and risk assessment strategies” used by Big Picture to

                                             22
decide whether to issue a loan. J.A. 419. But the Agreement also provides that the

“criteria used to extend funds to individual borrowers will remain within the sole and

absolute discretion” of Big Picture and that Big Picture “shall execute all necessary loan

documentation.”      J.A. 420.   The district court discounted these facts and instead

speculated that, given Ascension’s responsibility to identify borrowers based on its

credit-modeling system, “it does not appear that Big Picture has much discretion to

exercise when it receives recommendations or documents from Ascension.” J.A. 216–17.

But the Agreement itself provides that Big Picture may always “within [its] sole and

absolute discretion” change the criteria used to extend funds when and if it deems such a

change appropriate. J.A. 420. In other words, the fact that Big Picture currently chooses

to utilize Ascension’s criteria does not mean that it does not have the power to choose

differently in the future.

       The district court recognized that Hazen and Williams have been actively involved

in discussing items like Big Picture’s operating budget and employee handbook and have

approved forms sent by employees concerning a variety of policies and procedures. J.A.

217. The district court also discounted this evidence, however, finding that Williams’s

testimony that he was not knowledgeable about certain Big Picture subsidiaries or

customer service representatives demonstrated that the Tribe did not actually control Big

Picture. J.A. 218. Given the evidence of the Tribe’s broad power, through Hazen and

Williams, over Big Picture’s important business decisions and management and evidence

that Hazen and Williams in fact exercised that power with frequency, the district court

erred in concluding that Big Picture was not controlled by the Tribe simply because of

                                           23
Hazen and Williams’s outsourcing of certain day-to-day management tasks and their lack

of knowledge of some aspects of the lending operation. Indeed, even assuming Hazen

and Williams lack knowledge as to certain aspects of the operation and did outsource

aspects of day-to-day management to a non-tribal entity, such an arrangement would not

in itself weigh against immunity, given the other evidence of Tribal control. See Miami

Nation, 336 P.3d at 373.

      As to Ascension, we agree with the district court that the control question is closer.

Like Big Picture, Ascension is owned by its sole member, TED, and Hazen and Williams

serve as managers of the company with a Tribe Council vote required for their removal.

J.A. 218. Unlike Big Picture, Ascension has a non-tribal president, Brian McFadden, and

it conducts most of its business outside the Reservation with non-tribe members. J.A.

218. McFadden must obtain Hazen’s or Williams’s approval for “changes in operations,

personnel, or distributions,” and the evidence demonstrates that Ascension employees

have submitted request and approval forms to Hazen and Williams for certain business

decisions. J.A. 219. However, Hazen and Williams have delegated to McFadden the

authority to approve Ascension’s strategic direction, execute documents on the

company’s behalf, open and manage Ascension’s bank accounts, and oversee all matters

necessary for the daily management of Ascension. Additionally, the Loan Agreement

prevents TED and Ascension from modifying the Intratribal Servicing Agreement or

terminating or replacing any managers or officers of Ascension without Eventide’s

consent. Given Hazen and Williams’s delegation of authority as to certain aspects of



                                            24
Ascension, this evidence, on balance, tends to weigh slightly against a finding of

immunity for Ascension.

       In sum, this factor weighs in favor of immunity for Big Picture and slightly against

a finding of immunity for Ascension.

       4. Tribal Intent

       The fourth Breakthrough factor assesses the tribe’s intent to extend its immunity to

the entities. In some cases, the tribal ordinances or articles of incorporation creating the

entities will state whether the tribe intended the entities to share in the tribe’s immunity.

That was the case here. The Tribe unequivocally stated its intention to share its immunity

in Big Picture and Ascension’s formation documents. Before the district court, Plaintiffs

conceded that this factor weighed in favor of Big Picture and Ascension but argued that

the district court should accord it the least weight out of all the factors. The district court

rejected this argument but nevertheless concluded that this factor weighed against a

finding of immunity “because to do otherwise is to ignore the driving force for the

Tribe’s intent to share its immunity.” J.A. 222. This conclusion was in error, because the

district court improperly conflated the purpose and intent factors. This factor focuses

solely on whether the Tribe intended to provide its immunity to the Entities. As Plaintiffs

conceded, it did. This factor thus weighs in favor of immunity for both Entities.

       5. Financial Relationship

       The fifth Breakthrough factor considers the financial relationship between the tribe

and the entities. 629 F.3d at 1194. As the district court recognized, whether a judgment

against an entity would reach the tribe’s assets is a relevant consideration. However,

                                              25
direct tribal liability for an entity’s actions “is neither a threshold requirement for

immunity nor a predominant factor in the overall analysis.” Miami Nation, 386 P.3d at

373. Instead, courts consider the extent to which a tribe “depends . . . on the [entity] for

revenue to fund its governmental functions, its support of tribal members, and its search

for other economic development opportunities.” Breakthrough, 629 F.3d at 1195. If a

judgment against the entity would significantly impact the tribal treasury, this factor will

weigh in favor of immunity even if the tribe’s liability for an entity’s actions is formally

limited. Id.

       Here, as the district court recognized, the Tribe would not be directly liable for a

judgment against Big Picture or Ascension. This fact alone has little significance in the

analysis. Rather, the relevant inquiry evaluates the extent to which the Tribe depends on

these Entities for revenue to fund its governmental functions and other tribal

development. The district court found that this factor weighed against immunity, because

the actual effect on the Tribe of a reduction in Big Picture’s revenue “appears to be

insubstantial” and Big Picture’s revenue “does not play as important a role in the Tribe’s

general fund as in other cases where this factor supported immunity.” J.A. 225.

       Neither the cases cited by the district court nor the record support the proposition

that the Tribe does not significantly depend on Big Picture’s revenue. Given that 10% of

the Tribe’s general fund comes from Big Picture, a judgment against Big Picture or

Ascension could in fact significantly impact the tribal treasury, which is at the heart of

this analysis, even if it is unclear what the exact repercussions of that impact might be on



                                            26
tribal members and services. 3 Where, as here, a judgment against the Entities could

significantly impact the Tribe’s treasury, this factor weighs in favor of immunity even

though the Tribe’s formal liability is limited. See Breakthrough, 629 F.3d at 1195.

                                            C.

      In summary, we find that all of the factors weigh in favor of immunity for Big

Picture and all but one of the factors weigh in favor of immunity for Ascension.

Accordingly, both Entities are entitled to immunity as arms of the Tribe.

      We reach this conclusion with due consideration of the underlying policies of

tribal sovereign immunity, which include tribal self-governance and tribal economic

development as well as protection of “the tribe’s monies” and the “promotion of

commercial dealings between Indians and non-Indians.” Breakthrough, 629 F.3d at

1187–88. The evidence here shows that the Entities have increased the Tribe’s general

fund, expanded the Tribe’s commercial dealings, and subsidized a host of services for the

Tribe’s members.      Accordingly, the Entities have promoted “the Tribe’s self-

determination through revenue generation and the funding of diversified economic

development.” Breakthrough, 629 F.3d at 1195. A finding of no immunity in this case,

even if animated by the intent to protect the Tribe or consumers, would weaken the

Tribe’s ability to govern itself according to its own laws, become self-sufficient, and

develop economic opportunities for its members.


      3
          As the district court acknowledged, a judgment against Ascension could
“drastically reduce Big Picture’s revenue.” J.A. 226. Thus, a judgment against either
Entity could impact the Tribe’s treasury.

                                            27
       Although Plaintiffs stress the injuries they allegedly face as a result of the Entities’

commercial activities, an entity’s entitlement to tribal immunity cannot and does not

depend on a court’s evaluation of the respectability of the business in which a tribe has

chosen to engage. Accordingly, the potential merit of the borrowers’ claims against Big

Picture and Ascension–and the lack of a remedy for those alleged wrongs–does not sway

the tribal immunity analysis. It is Congress–not the courts–that has the power to abrogate

tribal immunity. See Bay Mills, 572 U.S. at 800 (“[I]t is fundamentally Congress’s job,

not ours, to determine whether or how to limit tribal immunity.”).

       Because a proper weighing of the factors demonstrates by a preponderance of the

evidence that the Entities are indeed arms of the Tribe, Big Picture and Ascension are

entitled to tribal sovereign immunity.



                                             IV.

       For the foregoing reasons, we reverse the district court’s order and remand with

instructions to grant the Entities’ motion to dismiss for lack of subject matter jurisdiction.



                                   REVERSED AND REMANDED WITH INSTRUCTIONS




                                              28